..   ,




                  ~~~~E,*TDTOIRNEY         GENERAL
                              OFTEXAS




                                                  ApFll 18, 1939


         Mrs. Willie O'Neal
         County Auditor
         Carson County
         Panhandle, Texas
         Dear Mrs. O'Neal:       Opinion NooO-606
                                 Re: Computation on yards as basis
                                      ,for fees under Artlcle~~3930,
                                      Revised Civil ~Statutea of]1925
                 Your request ,for an opinion ascontalni+~ln.'goUr
         letter of April 5, under the above,,opinlon~number',esslgned,
         has received the attention of this,Department. Permit us
         to set forth the last portion of your letteras cont,ainlng
         such request:
                 "Is,there any rul~eby uhlch the.~county'cac
             be guided as to how to compute,the wprda where~
             there Isa mlxture of words, numbers and~symbols?
             How many nor&s are in the first line above? Row : "
             many in the second'line? Should each number be'
             counted as a word.? Should each symbol be counted
             as a word?"
                 The relevant provisions of the statute to which you
         no doubt reeferreads as follows:
                 "Article 3930 - Clerks of the county court
             shall receive the following fees: ----- Record-
             ing all papers required or permitted by law to
             be recorded, not otherwis'eprOVld8d for, includ-
             Lng C8rtlfiCat8 and seal, for each 100 Words'-
             - - - $.lO ,- - -1'

                 It will b8,noted that throughout Cbapter 2 of Tltle
         61 of the Revised Clvll.Statutes, X925& styled Pe8$ 'Of,,~GffiC8,
         such expression as "for ,each 100 words is used, underfees
         enumerated to certain'state, district, county, prgoinct Of-
         ficers and notaries public. Not only forrec6rding but like-
         wise we find .suchenumeration where the officers 'furnish
         coples of instruments on record or in th8ir'offlce; in.making
         translated copies and for transcribing,.,comparMg or verify-
         it-&'Vecoidbooks of Office. At the earllest tfm8S SUChen-
         umeratlon of fees was made bYthe Legislature, the work of
Mrs. Willie OfNeal, April 1.8,1939, page 2         O-606


recording no doubt had to be done in longhand and which was
far more difficult
         _    -    to
                   .._transcribe, compare and verify from
the records. From this, we surmise that our present day
methods, whether more practical, convenient or otherwise,
considering the new words and symbols which have flowed in
from the fountain of popular usage and extended fields of
science, should no doubt have leveled the work Involved,
justifying the maintenance of the rate in most instances
still unchanged.
         We have been unable to find any construction placed
on the fee statutes by the courts which defines "words" or
the field same woul&coqer-in computing words for charging
such.iees enumerated ,t,hereln.It is necessary, therefore,
that we resort to our dictionary and seek out and define
this field of printed or written characters representing a
thing spoken, and through conventional association with a
fixed meaning, symbolizes ana communicates an idea without
.belng iiiv&slbleinto,~smallerunits capable of independent
use,. Such.language we find in Webster's New International
Qlctionery,. unabridged, or,that Is to say, "the smal~lest
Unit of speech that has meaning when taken bg itself; a,
vocable." 'Word('is synonymous with "term" and "expression".
It has been frequently-said ,that usage determines wbrds;
science f.Lxesterms and sentiment provides expressions.
N"        Las been deflnea ati~a "finure" and "a letter or
chiracter which.is -significant." iiovl&rdefines figures as
numerals, and numerals are letters or characters represent-
ing numbers.
        In the light of the above definition, It Is our
view that numbers and symbols are well included in the field
of written expressions within the meaning of 1(Words11
                                                     and
c'ontemplatedby the Legislature to be counted. This Depart-
merithas heretofore~ruled that numbers should be COLUIt8das
words. Any rule that can be 1aM down in counting words
should be one of reason, applglng usage, science, and sentl--
ment as these terms are expreSSed in present day written or
printed common parlance.
         You request our computation of the following expres-
sions: "S..W. 1/4~Sec. 164;~N. E. l/4 Sec. .186" and "Sec-
tions 145,'146; 196, 200.”    Bearing In mind that the service
for which words are counted include, noteonly recording'but
also transcribing, comparing, verifying and translating, we
count S..W. one word and the character l/&,one word as the
entire conventional, fixed and determined meaning expresi3ed
signifies more or less one unit commonly known and expressed
as."Southwest one-quarter or one-fourth or l/4", or "S/W" or
."Swl/4.". / Numbers should be given as limited interpretation
     _.~     .:
Mrs. Willie O'N8a1, April 18, 1939, page 3        0 -606


In counting as ~posslble, or In Other words, this would be
the numerlcal~quantlty they represent If briefly spoken.
The figures 164 convey the idea or fixed unit of one, sixty,
four, thereby counted as three words. Following this in-
terpretatlon, we count twelve (12) words in each of the
above group or twelve words per line as in your letter.
        Though it b8 hardly possfble to clearly lay down a
well defined rule'to follow, In view of what has been said
in response to your request, it is the opinion of this De-
partment that In counting words, symbols an&numbers for
computing fees to be collected for recording; for trans-
lating, transiiriblngand verifying Instruments, documents,
records ati papers, a rule of.reason should be invoked
wherein usage, science and sentiment as these terms are ex-
pressed In present day wrltten or printed common parlance
would be applied.
                               Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                               By s/Wm.JR King
                                    Wm. J.‘~R.King
                                    Assistant

WJRK:LM:wc

APPROVED:
s/Gerald C. Mann
ATTORNEYGENERALOF   TEXAS